Citation Nr: 1223486	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-11 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Cleveland, Ohio. 

The appeal was previously before the Board in May 2011, at which time it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial evaluation for his service-connected hearing loss disability.  It is currently evaluated as 0 percent (noncompensable) disabling. 

In support of his claim for a higher evaluation, the Veteran submitted a series of private audiograms conducted by his employer, GE Aircraft Engines, dated from 2007 to 2010.  As noted in the Board's May 2011 remand, it is unclear whether the GE Aircraft Engine examination reports comply with VA standards concerning hearing examinations.  Indeed, VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85 (2011).  

Accordingly, the May 2011 remand directed the RO to provide the necessary authorization forms to the Veteran to obtain complete medical records from GE Aircraft Engines.  After obtaining those records, the RO was directed to ask GE Aircraft Engines: (1) whether the examinations of record were conducted by a state-licensed audiologist, and (2) if a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were performed in obtaining the results.  Any responses were to be documented.  

The Appeal Management Center (AMC) sent the requested development letter to the Veteran in May 2011.  The letter specifically requested that the Veteran complete and return the appropriate authorizations forms for GE Aircraft Engines (which he did by way of a VA Form 21-4142 submitted in June 2011).  The letter also informed the Veteran that he could obtain the requested information and send it to the AMC in lieu of the AMC doing so.  The letter did not, however, request that the RO (or the Veteran) confirm with GE that the audiological examinations were conducted by a state-licensed audiologist, or whether Maryland CNC speech discrimination tests were performed, as directed by the May 2011 Board remand. 

As noted above, the Veteran properly submitted the authorization and release form for GE Electric in June 2011.  In addition, he re-submitted (mostly duplicative) audiological examinations from GE, along with a copy of his request to GE for any and all audiological records dated from 1970 to the present.  

Based on the May 2011 development letter, however, the Veteran had no way of knowing that he was also to confirm the adequacy of the GE audiological examinations when requesting his medical records.  In that same vein, the AMC, despite having a completed release form in their possession, failed to follow up on this matter.  The Board notes that the Veteran submitted a letter along with his consent and authorization form in June 2011, in which he stated that the GE audiological examinations were "OSHA" compliant.  The Veteran also reported that he was "confused as to the specifics of the current requests and proceedings."  These statements only confirm that VA's duty to notify/assist the Veteran has not been substantially complied with in this case.  Moreover, the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998).  As such, the claim must be properly developed upon remand as indicated below. 


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide a current/new authorization form to allow the AMC/RO to contact GE Aircraft Engines regarding the Veteran's past audiological examinations, dated from 2007 to 20101.  

The AMC/RO should then contact GE Aircraft Engines and confirm whether the Veteran's audiological examinations (and particular those dated from 2007 to the present) were performed by a state-licensed audiologist, and whether the controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were performed in obtaining the results.  

The Veteran should be informed of the AMC's actions in a separate letter.  He should also be informed that he may obtain and send the information outlined above.  In either case, the AMC/RO must specifically advise the Veteran of the requirements set forth under 38 C.F.R. § 4.85 (2011).  Any and all responses must be documented in the record.  

2. Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


